DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-19 filed on 12/16/2020 are pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10897921B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to lowering the level of methionine in a food and for treating a human or a veterinary patient  by oxidizing or partially oxidizing the food with ozone or hydrogen peroxide and feeding the methionine -depleted food to a human patient or a veterinary patient.
Allowable Subject Matter
	The subject matter in claims 1-19 is potentially allowable.
The closest identified prior art is Fukayama, et al. in view of  Wu et al. Davis et al., in view of  Orentreich   et al. and further in view of Impey et al. and Epner et al., all cited by the applicant in an IDS. 
Fukayama discloses a method for lowering the level of methionine in a food, wherein the food comprises one or more proteins containing both methionine and cysteine; said method comprising oxidizing or partially oxidizing the methionine and the cysteine in a food (flour, pg. 271, col 1, i.e. reducing the level of methionine and cysteine in flour) with an oxidizing agent (pg. 271, col 1, i.e. chlorine solution). Fukayama does not specifically disclose the claimed limitations “wherein the reduction occurs until the food contains no more than about 1.8 gram methionine per 100 gram total protein; and until the food contains no more than about 1.8 gram combined (methionine plus cysteine) per 100 gram total protein.” However, Fukayama discloses a percent decrease in methionine of 68.3 percent by weight in treated flour, (pg. 271, col 1) and decrease in the amount of cysteine by 40.8% by weight in treated flour. 
Wu discloses a flour, oat bran flour with an initial methionine content of 0.4 grams/100 grams of protein (pg. 760, Table IV) and a cysteine content of 1.3 grams/100 grams total protein (pg. 760, Table IV). A calculated amount of methionine after the reduction would be about 0.13 grams/100 grams total protein and the amount of cysteine would be about 0.77 grams/100 grams total protein, which falls within the recited range. Fukayama does not specifically disclose ozone or hydrogen peroxide as an oxidizing agent for methionine and cysteine in a food, and that  a  modified protein retains the primary structure of the naturally-occurring protein. However, Davies discloses that  the oxidation of methionine in exposed regions of a protein oxidize more readily than buried ones and oxidation of the exposed methionine does not affect the conformation of most proteins (pg. 102, col 2), and wherein an oxidizing agent is ozone It would have been obvious to one of ordinary skill in the art to have applied a known alternative oxidizing agent, ozone, as recited in claim 78,  to  effect oxidation on amino acids in food. Motivation to restrict the methionine content in a food is provided by the disclosure in Orentreich   for example, which discloses the health benefits of restricting dietary methionine levels (pg. 269, col 1).   Fukayama in view of Wu discloses the method of Claim 1, but does not disclose the limitation of “wherein the palatability of the methionine-depleted food is greater than the palatability of a mixture of free amino acids whose concentrations match the amino acid levels of the methionine-depleted food.”  lmpey discloses that a food made with flour treated with chlorine dioxide is as palatable as food made with untreated flour (pg·555, col 2), but does not disclose treating foods as claimed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793